255 F.2d 407
E. W. EDWARDS & SON, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 294.
Docket 24902.
United States Court of Appeals Second Circuit.
Argued April 9, 1958.
Decided April 29, 1958.

Appeal from the United States District Court for the Northern District of New York; Stephen W. Brennan, Judge.
Moser, Johnson & Reif, Rochester, N. Y., Byron A. Johnston, Jr., Rochester, N. Y., of counsel on the argument, and Lathrop D. Marsland, Rochester, of counsel on the brief, for appellant.
Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, and Helen A. Buckley, Attorneys, Department of Justice, Washington, D. C., and Theodore F. Bowes, U. S. Atty., Syracuse, N. Y. (John Pajak, Washington, D. C., of counsel on the argument), for appellee.
Before SWAN, HINCKS and MOORE, Circuit Judges.
PER CURIAM.


1
This is an appeal by plaintiff from a judgment dismissing its complaint in an action to recover an alleged overpayment of federal income tax for the year 1953. The judgment is affirmed on the opinion below. 162 F. Supp. 97.1



Notes:


1
 See also the somewhat analogous situations discussed in Blackwell Oil & Gas Co. v. Commissioner, 10 Cir., 60 F.2d 257, and Hales-Mullaly, Inc., v. Commissioner, 10 Cir., 131 F.2d 509